Citation Nr: 1508222	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  14-07 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for HIV.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension, to include as due to herbicide exposure and as secondary to diabetes mellitus, type 2.

3.  Entitlement to service connection for tachycardia, to include as due to herbicide exposure.

4.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

5.  Entitlement to special monthly compensation based on aid and attendance/housebound status.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1970.  These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee in August 2011, October 2011, November 2011, and January 2012.

The matters of the Veteran's entitlement to service connection for tachycardia and ischemic heart disease and whether his claim for service connection for hypertension may be reopened were previously before the Board in May 2012, at which time they were remanded for issuance of a statement of the case and for further development.  As discussed below, additional development is required, and thus, discussion of VA's compliance with the May 2012 remand is not necessary at this time.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Under certain circumstances, VA provides compensation for additional disability resulting from VA medical treatment in the same manner as if such disability were service-connected.  See 38 U.S.C.A. § 1151 (West 2014).  For a claimant to qualify for such compensation, the additional disability must not be the result of the veteran's willful misconduct, and such disability must be caused by hospital care, medical or surgical treatment, or examination furnished to the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  38 U.S.C.A. § 1151(a).  For a claimant to be entitled to compensation when additional disability is caused by VA hospital care, medical or surgical treatment, or examination, the proximate cause of the additional disability must be: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361 (2014).

Here, the RO denied the Veteran's claim for service connection for HIV in November 2010 and, thereafter, the Veteran submitted a December 2010 claim for compensation under 38 U.S.C.A. § 1151 for HIV in which he contended that he contracted HIV at a VA facility in 2006 or 2007 and that a VA clinician informed him that he contracted HIV due to a contaminated needle during service.

Treatment records dated October 2009 indicate that the Veteran was first diagnosed with HIV in January 2008 at a VA medical center.  The following risk factors for HIV were noted: an HIV positive partner, a history of IV drug use in the 1970s, and blood transfusions at a VA facility in 2005.  In light of these identified risk factors, the Board finds that an opinion is needed to determine whether the Veteran contracted HIV due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Also while on remand, complete records of the Veteran's treatment from 2005 to 2008 should be obtained and associated with the record.

With regard to the claim for service connection for ischemic heart disease, the Veteran's claim was previously remanded in May 2012 to obtain records of a definitive diagnosis, if any, and to readjudicate the claim.  Treatment records dated February 2013 indicate that the Veteran may have ischemia and would benefit from further work-up for coronary artery disease.  Subsequent treatment records fail to show that such work-up was ever completed or that ischemia was diagnosed.  Thus, on remand, the Board finds that VA must obtain an opinion as to whether the Veteran has ischemic heart disease or, if necessary, provide an examination to determine whether he has ischemic heart disease.

In addition, the Board finds that the Veteran's claim to reopen a claim for service connection for hypertension, claim of entitlement to service connection for tachycardia, and claim of entitlement to special monthly compensation must also be remanded because they are inextricably intertwined with the claim for service connection for ischemic heart disease.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain records of the Veteran's VA treatment from 2005 to 2008, to include documentation of any blood transfusions and his January 2008 HIV diagnosis.  If the Veteran has received any non-VA treatment that has not been associated with the record, an effort should be made to associate these records after obtaining authorization from the Veteran.

All efforts to obtain the identified records and any negative responses should be documented in the claims file.

2.  After associating any records obtained by way of the above development, obtain an opinion as to whether there is a causal link between the Veteran's VA treatment, to include blood transfusions, and his HIV positive status.  

   (a) First, provide an opinion as to whether the Veteran contracted HIV due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination.

   (b) Second, provide an opinion as to whether contracting HIV was an event not reasonably foreseeable.  That is, was contracting HIV the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures?

All findings and conclusions should be supported with complete rationale, and review of the file should be noted in the report.  If the reviewing clinician cannot provide the requested opinion without resorting to speculation, it must be so stated, and he or she must provide the reasons why an opinion would require speculation.

3.  Next, obtain an opinion as to whether the Veteran has ischemic heart disease based on a clinician's review of the evidence of record.  If such a determination cannot be made based upon review of the medical evidence alone, provide an examination to determine whether the Veteran has ischemic heart disease.

   (a) First, state whether the Veteran has ischemic heart disease.

   (b) Second, provide an opinion as to whether it is at least as likely as not that ischemic heart disease was caused or aggravated by the Veteran's period of active service.  In providing the requested opinion, the clinician is asked to comment on the Veteran's in-service reports of tightness in the chest, chest pain, and shortness of breath.

   (c) Third, provide an opinion as to whether it is at least as likely as not that ischemic heart disease caused or aggravated the Veteran's hypertension.  If aggravation is found, the examiner must provide a baseline level of severity of the Veteran's hypertension prior to aggravation by ischemic heart disease.

   (d) Fourth, provide an opinion as to whether it is at least as likely as not that ischemic heart disease caused or aggravated the Veteran's tachycardia.  If aggravation is found, the examiner must provide a baseline level of severity of the Veteran's tachycardia prior to aggravation by ischemic heart disease.

All findings and conclusions should be supported with complete rationale, and review of the file should be noted in the report.  If the reviewing clinician cannot provide a requested opinion without resorting to speculation, it must be so stated, and he or she must provide the reasons why an opinion would require speculation.

4.  Thereafter, readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, issue a supplemental statement of the case to the Veteran and his representative.  A reasonable period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




